Citation Nr: 1722700	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  13-19 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for a chronic multisymptom illness of unknown etiology due to service in the Persian Gulf War, manifested by symptoms including: light sensitivity or loss of balance, prostatitis, chronic heartburn, testicular pain, chest pain, memory loss, diarrhea, aching joints, joint pain or spasms, muscle pain or spasms, breathing problems, fever, burning skin, internal cystitis, irritable bowel syndrome, bladder control loss, weight loss, swelling in the feet, concentration problems, depression, sleeplessness, nervousness or anxiety with suicidal thoughts, stomach pain, liver pain, urinary problems, rectal pain, sleep disorder, chronic fatigue, dizziness, swelling in the hands, and headaches.

4. Entitlement to a total disability rating due to individual unemployability (TDIU) due to service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran and his mother 


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to April 1992.  His awards include the Kuwait Liberation Medal, the Southwest Asia Service Medal with two Bronze Stars, and the M-16 Rifle and Hand Grenade Expert Badges.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In September 2016 the Veteran and his mother testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record. 

The Board observes that the RO had originally adjudicated the conditions asserted to comprise the Veteran's chronic multisymptom illness claim as individual service connection claims.  However, during his hearing, the Veteran, through his representative, clarified that his symptoms, apart from bilateral hearing loss and tinnitus, should be considered as part of his multisymptom illness claim.  Accordingly, the issue has been amended as reflected on the cover page. 


FINDINGS OF FACT

1. As of June 25, 2008, service connection was in effect for PTSD, rated as 70 percent disabling.  

2. Resolving all doubt in the Veteran's favor, the competent evidence of record demonstrates that the Veteran's PTSD has precluded him from securing or following a substantially gainful occupation for the entire period on appeal.

3. In December 2013, prior to the promulgation of a decision by the Board, the Veteran submitted correspondence stating that he wished to withdraw from appellate review his claims of entitlement to service connection for bilateral hearing loss, tinnitus, and a chronic multisymptom illness of unknown etiology due to service in the Persian Gulf War, contingent on a grant of entitlement to a TDIU due to PTSD. 


CONCLUSIONS OF LAW

1. The criteria for a TDIU have been met since June 25, 2008.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).

2. The criteria for withdrawal of the claim of entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.S. § 7105(d)(5) (LexisNexis 2017); 38 C.F.R. §§ 20.202, 20.204 (2016).
 
3. The criteria for withdrawal of the claim of entitlement to service connection for tinnitus have been met.  38 U.S.C.S. § 7105(d)(5) (LexisNexis 2017); 38 C.F.R.      §§ 20.202, 20.204 (2016).

4. The criteria for withdrawal of the claim of entitlement to service connection for a chronic multisymptom illness of unknown etiology due to service in the Persian Gulf War have been met.  38 U.S.C.S. § 7105(d)(5) (LexisNexis 2017); 38 C.F.R.          §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. TDIU

VA will grant a TDIU when the evidence shows that a Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with her education and occupational experience. See 38 U.S.C.S. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In determining whether an appellant is entitled to a total disability rating based upon individual unemployability, neither the appellant's nonservice-connected disabilities nor advancing age may be considered.  38 C.F.R. §§ 3.341(a), 4.19.  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).	

The Veteran meets the schedular requirements for a TDIU from June 25, 2008, as his PTSD is rated at 70 percent disabling.  

In the Veteran's TDIU application, he averred that he last worked in January or February 2008 performing tree and yard maintenance.  He stated that he could no longer work due to the panic attacks and isolation caused by his PTSD.  

After reviewing the evidence of record and resolving all doubt in the Veteran's favor, the Board finds that since June 25, 2008 he has been unable to secure and follow a substantially gainful occupation by reason of his PTSD, and, therefore, that the criteria for a TDIU were met as of that date.  38 U.S.C.S. § 5107; 38 C.F.R.        § 3.102 (2016); See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  
 
In making this determination, the Board has considered statements submitted by the Veteran's treating VA social worker in November 2008 and August 2010.  She explained that the Veteran had serious depression which had incapacitated him to the point that he could no longer look for a job, and that he would be unlikely to ever be able to maintain employment.  That social worker had previously provided a mental status evaluation, in which she attributed the Veteran's depressive symptoms to his PTSD.  Another treating social worker added a similar statement in February 2011, reporting that the Veteran's PTSD symptoms cause numerous functional impairments, and that he was incapable of sustaining gainful employment.  The Board finds their assessments highly probative, as they were based on treatment of the Veteran.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  Their assessments are also supported by the October 2012 VA examiner's evaluation that the Veteran's PTSD symptoms are severe and disabling, and account for at least 50% of his inability to obtain employment.  Although a February 2011 VA examiner opined that the Veteran's PTSD causes only minor dysfunction in comparison to a somatoform disorder, the Board finds the assessments of the Veteran's treating social workers, as supported by the October 2012 VA examiner, to carry at least equal weight, as their assessments are based on longstanding treatment of the Veteran.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).

Accordingly, the Board finds that the competent evidence, when considered as a whole, is at least in equipoise with respect to the issue of whether the Veteran has been unemployable due to the effects of his PTSD since June 25, 2008.  Therefore, entitlement to a TDIU is granted, effective June 25, 2008
II. Withdrawal of Claims

A substantive appeal may be withdrawn in writing, by the Veteran or his authorized representative, at any time before the Board promulgates a decision.  38 C.F.R.        § 20.204.  In December 2013, prior to the Board promulgating a decision, the Veteran submitted correspondence stating that he wished to withdraw his appeal as to his remaining claims if VA was to grant entitlement to a TDIU due to his PTSD.  The Veteran resubmitted that correspondence in December 2016.  As the Board has granted entitlement to a TDIU due to PTSD in this decision, the Board finds that the 
December 2013 correspondence satisfies the requirements for withdrawal of a substantive appeal as to the issues of entitlement to service connection for bilateral hearing loss, tinnitus, and a chronic multisymptom illness of unknown etiology due to service in the Persian Gulf War.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.S. § 7105(d)(5) (LexisNexis 2017); 38 C.F.R. § 20.202 (2016).  As the pertinent criteria for withdrawal of the issues of entitlement to service connection for bilateral hearing loss, tinnitus, and a chronic multisymptom illness of unknown etiology due to service in the Persian Gulf War have been satisfied, there remain no allegations of errors of fact or law for appellate consideration with respect to those issues.  The Board consequently does not have jurisdiction to review them, and they are dismissed.


ORDER

Effective June 25, 2008, a total disability rating based on individual unemployability due to PTSD is granted, subject to the rules and regulations governing the payment of VA monetary benefits.

The appeal as to the issue of entitlement to service connection for bilateral hearing loss is dismissed.

The appeal as to the issue of entitlement to service connection for tinnitus is dismissed.

The appeal as to the issue of entitlement to service connection for a chronic multisymptom illness of unknown etiology due to service in the Persian Gulf War, manifested by symptoms including: light sensitivity or loss of balance, prostatitis, chronic heartburn, testicular pain, chest pain, memory loss, diarrhea, aching joints, joint pain or spasms, muscle pain or spasms, breathing problems, fever, burning skin, internal cystitis, irritable bowel syndrome, bladder control loss, weight loss, swelling in the feet, concentration problems, depression, sleeplessness, nervousness or anxiety with suicidal thoughts, stomach pain, liver pain, urinary problems, rectal pain, sleep disorder, chronic fatigue, dizziness, swelling in the hands, and headaches, is dismissed.




____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


